Case: 14-60675      Document: 00513036808         Page: 1    Date Filed: 05/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60675
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DERWIN RENWICK MCWAINE, also known as Skibow,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:98-CR-22-1


Before KING, JOLLY and HAYNES, Circuit Judges.
PER CURIAM: *
       Derwin Renwick McWaine, federal prisoner # 10797-042, was convicted
of conspiracy to distribute crack cocaine, possession with the intent to
distribute marijuana, possession of a firearm by a felon, possession of a firearm
with an obliterated serial number, and nine counts of money laundering. We
affirmed McWaine’s convictions but vacated his sentence and remanded the
case to the district court for resentencing in light of Apprendi v. New Jersey,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60675     Document: 00513036808      Page: 2   Date Filed: 05/08/2015


                                  No. 14-60675

530 U.S. 466 (2000). United States v. McWaine, 243 F.3d 871, 874-76 (5th Cir.
2001), overruled on other grounds as recognized by United States v. Randle,
304 F.3d 373, 377 n.2 (5th Cir. 2002). On remand, McWaine was resentenced
to a total of 50 years of imprisonment, which included a statutory maximum
20-year sentence for conspiracy to distribute crack cocaine under 21 U.S.C.
§ 841(b)(1)(C). His subsequent appeal was unsuccessful. United States v.
McWaine, 290 F.3d 269, 277 (5th Cir. 2002).
      Subsequently, McWaine moved the district court to correct a purported
clerical error under Federal Rule of Criminal Procedure 36. He asserted that
the Presentence Report (PSR) had not been revised prior to his resentencing
and still reflected that he was subject to the statutory sentencing range of 21
U.S.C. § 841(b)(1)(A). The district court denied the Rule 36 motion and denied
McWaine leave to proceed in forma pauperis (IFP) on appeal, finding that the
appeal would be frivolous.
      Rule 36 provides that the district court “may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” FED. R. CRIM. P. 36. A clerical error
occurs when the court intends to do one thing but through clerical mistake or
oversight does another. United States v. Buendia-Rangel, 553 F.3d 378, 379
(5th Cir. 2008). McWaine’s PSR does not have a clerical error. The purported
error in the PSR is not clerical in nature and was corrected on direct appeal.
See id.; see also McWaine, 243 F.3d at 875-76. To the extent McWaine argues
that he was sentenced under an improperly calculated guidelines range, the
arguments presented by McWaine challenge the sentence imposed and not a
clerical error.
      Because McWaine is clearly not entitled to relief under Rule 36, his
appeal does not present any nonfrivolous issue, and he has not shown that it



                                        2
    Case: 14-60675    Document: 00513036808     Page: 3   Date Filed: 05/08/2015


                                 No. 14-60675

is taken in good faith. See United States v. Boutwell, 896 F.2d 884, 889-90 (5th
Cir. 1990); see also Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); 5TH CIR. R. 42.2.




                                       3